Citation Nr: 9931912	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-45 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970 and December 1970 to September 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (hereinafter referred as the "Regional 
Office" or "RO").  In a July 1998 rating determination, a 
70 percent disability evaluation was awarded for PTSD.  
Individual unemployability due to the sole service-connected 
disability was also awarded from July 8, 1997.  In written 
argument prepared by the veteran's representative in 
September 1999, it was stated that although the veteran was 
receiving a 100 percent disability evaluation for individual 
unemployability caused by PTSD, the currently assigned 70 
percent evaluation for PTSD did not adequately reflect the 
extent of the disability from which the veteran now suffers.

The Board has considered whether it should dismiss this claim 
in light of the 100% disability evaluation that is now 
currently in effect.  However, in Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994), the United States Court of Appeals for 
Veterans' Claims (Court) noted several independent bases for 
the granting of a 100 percent rating.  In this case, while 
the veteran is currently receiving a 100 percent disability 
evaluation due to individual unemployability caused by PTSD, 
the veteran's representative has contended that the veteran 
is not satisfied with this determination. 

Based on the July 1998 rating decision and the fact that the 
veteran has not communicated with the VA following this 
decision, it appears that the veteran may be satisfied with 
this determination.  Notwithstanding, the veteran is 
currently duly represented by a service organization and a 
representative of this service organization has formally 
noted continued disagreement with the RO's determination.  
Accordingly, under the Court's determination in AB v. Brown, 
6 Vet. App. 35 (1993), the Board must adjudicate the claim of 
entitlement to an increased evaluation for PTSD, currently 
evaluated as 70 percent disabling under the schedular 
criteria.  In light of both the notice of disagreement and 
substantive appeal submitted by the veteran, the Board finds 
that there is no other matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 5100(a), 7104 
(West 1991).  


FINDING OF FACT

The veteran's PTSD is manifested by a total, occupational and 
social impairment with an intermittent inability to perform 
activities of daily living, disorientation and memory loss.  
The veteran's PTSD is also productive of a severe social and 
industrial impairment that impairs both his ability to 
maintain meaningful relationships and his ability to obtain 
and maintain employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD under the 
schedular criteria have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 
70 percent disabling.  In light of the veteran's contentions 
and the Court's determination in Proscelle v. Derwinski, 
2 Vet.App. 629 (1992), the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA Schedule of 
Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (1999), effective 
November 7, 1996.  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  In evaluating the veteran's condition under 
to the new and old rating criteria, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time. 

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1999).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1999).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the Global Assessment of Functioning (GAF) 
scale in DSM-IV uses a single set of criteria for assessing 
psychological, social, and occupational function in all 
mental disorders

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

In this case, the veteran has undergone several VA 
hospitalizations for his service-connected PTSD.  In an April 
to May 1998 VA hospitalization, the veteran was diagnosed 
with PTSD with depression.  His GAF was 39, indicating some 
impairment in reality testing or communications or an 
impaired ability in several areas, such as work or school, 
family relations, judgment, thinking or mood.  The 
psychosocial stressors were considered to be significant, 
with chronic PTSD and depression.  Earlier VA evaluations and 
hospitalizations are consistent with this diagnosis.  In 
January 1996, the veteran was admitted for alcohol abuse and 
dependency.  The veteran has been married four times and has 
held approximately 35 to 40 jobs since his discharge from 
active service, performing common labor and security work.  
His longest position was as a powerline repairman for seven 
years.  Seven DUI convictions and occasional suicidal 
ideation have been reported.  The veteran has attended at 
least seven substance abuse programs since his discharge from 
active service.  In October 1996, it was indicated that the 
veteran was at that time homeless.  

Based on the evidence cited above, the Board finds adequate 
medical information to determine that the veteran is entitled 
to a 100 percent disability evaluation under the new 
schedular criteria.  Medical evidence and the history of the 
veteran reveal a total occupational and social impairment 
with impairment in thought processes and communication.  
Disorientation and other symptoms are also noted.  
Accordingly, the Board finds sufficient evidence to warrant a 
100 percent evaluation under the schedular criteria.  


ORDER

The claim of entitlement to a 100 percent disability 
evaluation for PTSD under the schedular criteria is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

